DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism for fixing in the closed position” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites on line 10, “a mechanism for fixing in the closed position” with no further language describing the structural element. The specification does not provide any additional language on the mechanism for fixing in the closed position provided for the mounting plate and the rotating positioning plate. What is the mechanism for fixing in the closed position? How does it fix the mounting plate and rotating positioning plate in the closed position?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on line 5, “the inside of the repair cabin”. There is insufficient antecedent basis for “the inside of the repair cabin”.
Claim 1 recites on line 9, “the vertical axis”. There is insufficient antecedent basis for “the vertical axis”.
Claim 1 recites on line 10, “for fixing in the closed position”. There is insufficient antecedent basis for “the closed position”.
Claim 1 recites on line 11, “the bottom of the repair cab”. There is insufficient antecedent basis for “the bottom of the repair cab”.
Claim 1 recites on line 12, “the gusset of the rotating positioning plate”. There is insufficient antecedent basis for “the gusset”.
Claim limitation “mechanism for fixing in the closed position” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “mechanism” is a generic placeholder and the disclosure lacks any additional structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 recites on line 2, “a fixture for branding trepans before cutting the same.” It is unclear if the term “the same” refers to cutting trepans or a refers to a different workpiece. Further clarification is needed.
Claim 2 recites on lines 2-5, “a hollow cylindrical body, end covers installed at the ends of the cylindrical body having groove holes made on them along the diameter line, connected to each other in pairs on different end covers by through guide tubes placed inside the cylindrical body.” First, there is insufficient antecedent basis for “the ends”. Additionally, where are the ends located on the cylindrical body? How are the ends distinguished from each other on the same body? Second, it is unclear what is connected to each other in pairs. Further clarification is needed.
Claim 2 recites on lines 5-6, “a rod for branding trepans placed in one of the guide tubes, with a removable striker at one end and a digital stamp on the other”. First, the phrase “at one end” is unclear. Which end includes a removable striker? Second, the phrase “on the other” is unclear as it is not followed by any further identifying terms. The other what? Does “the other” refer to an end of a cylindrical body? Which end? Further clarification is needed.
Claim 2 recites on line 7, “the outer surface of the cylindrical”. There is insufficient antecedent basis for “the outer surface”.
Claim 2 recites on line 8, “the running fit for installation”. There is insufficient antecedent basis for “the running fit”.
Claim 2 recites on line 8, “the space inside the cylindrical body”. There is insufficient antecedent basis for “the space”.
Claim 2 recites on lines 9-10, “a part of the length of the cylindrical body”. There is insufficient antecedent basis for “the length”.
Claim 3 recites on lines 1-2, “The device of claim 1 characterized in that it is provided with a lead safety plug installed in the positioning sleeve from the end facing the inside of the repair cabin”. It is unclear if the term, “the end”, refers to an end already set forth in claim 2 or refers to an additional end. What is it in relation to? Where is it located? Is it an end of the positioning sleeve? Further clarification is needed.
Claim 4 recites on lines 1-4, “The device of claim 1 characterized in that the mechanism of rotation and feeding of the cutting tool is implemented in the form of a drilling machine, preferably pneumatic, comprising a drilling fixture and a cutting tool implemented in the form of a core drill.” First, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if the drilling machine needs to be pneumatic. Second, the phrase, “the form of a drilling machine” contains the first instance of “the form”. There is insufficient antecedent basis for the first instance of “the form”. Third, it appears the second instance of “the form” is a different form and further limitation to the first instance of “the form”, however the intent of the applicant is unclear. If the second instance of “the form” is an additional form, there is insufficient antecedent basis. Further clarification is needed.
Claim 5 recites on line 1, “the drilling fixture is made in the form of a hollow cylinder”. There is insufficient antecedent basis for “the form”.
Claim 5 recites on lines 4-6, “where one of the end caps has a mounting bore for installing the cutting tool, and the other end cap is configured to be installed and fixed in the chuck of the drilling machine.” First, the phrase, “one of the end caps”, is unclear as it is not specified which end cap has a mounting bore. The end cap in relation to what? Second, the phrase, “the other end cap” is unclear as it is not specified which end cap is referred to. Which end is “the other end cap” located at? Third, there is insufficient antecedent basis for “the chuck”. Further clarification is needed.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
RU 2504851 is the closest prior art to the invention according to claim 1 and discloses a device with a rotating cutting tool and a moving platform that uses 4 guide rods for improving the centering accuracy of cutting a large hole in a caisson. The device of RU 2504851 differs from the invention in claim 1 in that it lacks an enclosed repair cabin performing the role of a device body, with a through hole made in a vertical wall of the repair cabin, the said hole accommodating a positioning sleeve mounted with an inner flange facing the inside of the repair cabin and an outer flange fixed outside the repair cabin, a mounting plate installed on the infer flange and a rotating plate installed pivotally on the mounting plate. The moving platform of RU 2504851 lacks height adjustable wheel supports installed inside on the bottom of the repair cab as well as a gusset of the rotating positioning plate, and lacks the mechanism of rotation and feeding of the cutting tool  installed on the movable platform with the mounting and rotating positioning plates being in the closed position coaxially with the positioning sleeve, and lacks a catcher is fixed on the outer flange of the positioning sleeve for primary storage of cut trepans and collection of chips.
KR 100671021 is an additional prior art to the invention according to claim 1 and discloses a portable boring device with a moving platform including wheels and a boring tool mounted to a transfer device which is fixed to a lower guide plate that is fixed to the moving platform. The device of KR 100671021 lacks an enclosed repair cabin performing the role of a device body, with a through hole made in a vertical wall of the repair cabin, the said hole accommodating a positioning sleeve mounted with an inner flange facing the inside of the repair cabin and an outer flange fixed outside the repair cabin, a mounting plate installed on the inner flange and a rotating plate installed pivotally on the mounting plate. The rollers of the device of KR 100671021 lack an adjustable height, and the wheels are not directly fixed to the moving platform, or transfer device wherein the boring tool is installed. The device of KR 100671021 also lacks a gusset of the rotating positioning plate and moving platform with the mounting and rotating positioning plates being in the closed position coaxially with the positioning sleeve, and lacks a catcher is fixed on the outer flange of the positioning sleeve for primary storage of cut trepans and collection of chips.
Spishak et al. US 2015/0003927 (hereafter “Spishak”) is an additional prior art to the invention according to claim 1 and discloses a portable device to drill holes which includes a drilling tool attached to a track that has a gusset fixed to a drive table with a through hole. The drilling device of Spishak differs in that the moving platform with wheels is fixed to the drive table with a through hole and is not fixed to the drilling device. The device of Spishak also lacks an enclosed repair cabin acting as the body of the device.
Claims 2 – 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S HEARNE whose telephone number is (571)272-6578. The examiner can normally be reached Monday - Friday 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S HEARNE/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722